t c memo united_states tax_court mylan inc and subsidiaries petitioners v commissioner of internal revenue respondent docket nos filed date armando gomez christopher p murphy christopher g sigmund roland barral and alan j j swirski for petitioners emily j giometti donna p leone and lisa m rodriguez for respondent memorandum opinion laro judge these cases are before the court consolidated for purposes of trial briefing and opinion petitioners petitioned the court to redetermine the following federal_income_tax deficiencies determined by respondent year deficiency dollar_figure big_number big_number big_number the deficiencies arise from the alleged sale by mylan inc mylan of intellectual_property rights in a chemical compound called nebivolol to a third party forest laboratories holdings ltd forest in respondent argues that the proceeds from the alleged sale should be characterized as ordinary_income while petitioners assert that the transaction resulted in capital_gain pending before the court is respondent’s motion for summary_judgment under rule filed on date respondent argues that according to the plain language of the contracts effecting the alleged sale mylan merely granted a sublicense to forest petitioners argue that because mylan disposed of substantially_all the rights it had in nebivolol the wording of the contract does not preclude characterization of the transaction as a sale of a capital_asset for tax purposes for the reasons set forth below we will deny respondent’s motion unless otherwise indicated section references are to the internal_revenue_code code applicable to the relevant years rule references are to the tax_court rules_of_practice and procedure we round dollar amounts to the nearest dollar i preliminaries background we have derived the recitations listed in this background section primarily from the undisputed portions of each party’s statement of the facts as drawn from the pleadings and other acceptable materials we set forth all recitations solely for purposes of deciding respondent’s motion and not as a finding of any fact see 98_tc_518 aff’d 17_f3d_965 7th cir absent stipulation to the contrary an appeal of these cases will lie to the court_of_appeals for the third circuit ii nebivolol agreements a agreement mylan is a publicly traded corporation organized under the laws of the state of pennsylvania mylan inc changed its name from mylan laboratories inc to mylan inc in date mylan is a generic and specialty pharmaceutical company headquartered in canonsburg pennsylvania before janssen pharmaceutica n v janssen a corporation organized under the laws of belgium patented a compound called nebivolol nebivolol is a beta-blocker a type of medicine used to treat hypertension and heart conditions and as a part of migraine therapy on date janssen and mylan entered into the license agreement concerning nebivolol agreement for exclusive rights to import use and sell nebivolol and to make use and sell products containing it within the united_states and canada according to the terms of the agreement mylan held an exclusive license for the compound in the united_states and canada janssen would manufacture nebivolol and sell it to mylan in the quantities it requested for a price determined by a formula set in the agreement mylan was responsible for processing and packaging licensed nebivolol products as well as promoting selling and diligently marketing such products to obtain maximum sales and meet sales performance targets mylan was also responsible for compliance with u s food and drug administration fda regulations and obtaining its approvals for the nebivolol products specifically mylan contemplated seeking approval for_the_use_of nebivolol in treatment of hypertension and congestive heart failure the agreement required mylan to make certain milestone_payments including an upfront dollar_figure million licensing fee totaling up to dollar_figure million mylan had sole discretion to set prices for its nebivolol-containing products and labeling and promotional materials would bear mylan’s name as a licensee distributor and or manufacturer of the licensed products as a part of its license mylan could grant sublicenses with prior written approval of janssen article of the agreement stated that mylan would at all times remain directly responsible to janssen for all its obligations under the agreement should mylan grant any sublicenses article of the agreement also contemplated assignments but expressly conditioned assignment or other forms of disposition of the rights on prior written consent of the nondisposing party the term of the agreement was based on the duration of the last to expire of the patents licensed under the agreement after receiving the license under the agreement mylan amortized it as an intangible asset using a straight-line method b agreement in after mylan received fda approval for_the_use_of nebivolol for hypertension treatment the company sought potential partners for commercialization of the compound as a result on date mylan and forest entered into the nebivolol development and commercialization agreement agreement under the terms of the agreement mylan granted to forest an exclusive sublicense under the agreement as well as an exclusive license to some of its own know-how related to nebivolol products mylan continued to be involved in the commercialization of nebivolol through participation in the joint development committee established pursuant to the agreement mylan also negotiated for the option to copromote bystolic one of the nebivolol-containing medicines licensed under the agreement alongside forest and the first option to launch an authorized generic forest and mylan worked out a noncompete agreement preventing both companies from promoting other beta-blockers in the united_states and canada mylan remained responsible for purchasing nebivolol from jansen and importing it as well as manufacturing nebivolol-containing products until forest’s manufacturing plant was ready for use mylan and forest agreed that unless earlier terminated the agreement would continue in full force and effect until the parties cease to sell develop and commercialize nebivolol-containing products in the united_states and canada in addition the parties could terminate the agreement in case of a material breach or bankruptcy of one of the parties forest reserved the right to terminate the agreement upon delivery of notice to mylan that it reasonably believed that there were safety or efficacy issues with the product that were likely to prevent or delay regulatory approval of the product in the united_states or negatively affect commercialization of nebivolol in that case the rights to nebivolol and any know-how developed by forest under the agreement would revert to mylan if the agreement were to terminate because of a breach or bankruptcy the nonbreaching party would have a perpetual fully paid license to all intellectual_property covered by the agreement to enter into the agreement mylan had to receive written approval from janssen under the terms of the agreement janssen granted approval for a sublicense to forest on the terms outlined in the agreement janssen approval but explicitly conditioned the approval on mylan’s remaining fully liable for the acts and omissions of forest and forest’s purchasing all of its requirements for nebivolol from mylan which would in turn purchase them from janssen article of the janssen approval was entitled consent to sublicense and read in part a janssen consents to a sublicense by mylan to forest of the rights and licenses granted in sec_2_1 of the agreement in mylan received a dollar_figure million upfront payment as a part of the consideration due under the agreement in addition mylan was to receive other milestone_payments totaling dollar_figure million forest would pay royalties to mylan calculated as a percentage of net sales up to if the aggregate net sales exceed dollar_figure billion mylan remained responsible for all payments due to janssen under the agreement a clause in the agreement stated that the contract shall be governed and construed in accordance with the laws of the s tate of new york as to all matters including but not limited to matters of validity construction effect performance and remedies the agreement contained the following additional clauses on interpretation and construction of the agreement interpretation the parties acknowledge that this agreement is a product of negotiations and that no inference should be drawn regarding the drafting or preparation of this agreement construction the language used in this agreement will be deemed to be the language chosen by the parties to express their mutual intent and no rule_of strict construction shall be applied against any party in mylan entered into two closing agreements with the internal_revenue_service irs under sec_7121 to defer inclusion in income of the dollar_figure million upfront payment and the dollar_figure million hypertension treatment approval milestone payment under provisions of revproc_2004_34 2004_1_cb_991 which applies inter alia to advance_payments received for the use including by license of intellectual_property c amendment by mylan needed additional cash to raise funds for corporate acquisitions and maintain its credit rating after considering the risks related to the future commercial success of nebivolol mylan approached forest about amending the agreement on date mylan and forest entered into an amendment agreement to nebivolol development and commercialization agreement amendment under the terms of the amendment mylan gave up its rights to participate in the future commercialization of nebivolol including the right to participate in the joint development committee participate in copromotion of bystolic the option to launch a generic and the right to inspect forest’s facilities the amendment contained an optional right for mylan to develop and commercialize nebivolol on a coexclusive basis for the prevention of migraines mylan also agreed to facilitate any negotiations between forest and janssen if it became necessary as well as to continue purchasing nebivolol from janssen and reselling it to forest for this role as a middleman mylan received of the amounts payable to janssen in consideration for the continued supply of nebivolol forest agreed to pay all of the amounts due to janssen under the agreement to mylan and mylan would in turn transfer the payments to janssen the amendment did not alter the mutual rights of janssen and mylan with respect to each other under the agreement and the janssen approval under the janssen approval terms mylan remained responsible for all actions of forest under the sublicense and janssen’s sole recourse for any violation of the agreement was against mylan mylan did not seek additional approval from janssen for the amendment the amendment stated that the agreement remained in full force and effect in accordance with its terms pursuant to their terms the amendment should be construed together with the terms of the agreement as a single agreement provided that any inconsistent terms would be governed by the terms of the amendment the amendment did not alter the termination provisions of the agreement mylan retained the reversionary rights in the sublicense granted to forest in case of a material breach of contract or upon expiration of the term of the agreement pursuant to the amendment mylan received dollar_figure million up front and was entitled to two additional milestone_payments of million euro each conditioned on fda approval for_the_use_of nebivolol in the treatment of congestive heart failure and the launch of commercial sales for that indication forest also agreed to pay to mylan royalties based on aggregate annual sales of the nebivolol-containing products for three years after the amendment the amended royalties schedule reduced the maximum rate of royalties to as compared to under the agreement mylan treated the proceeds received from the amendment as proceeds received from an installment_sale of business property on its form 10-k annual report pursuant to section or d of the securities exchange act of filed with the securities_and_exchange_commission sec mylan stated that it sold its rights to nebivolol forest issued a press release on date stating that it would assume mylan’s commercial rights for bystolic forest reported on its form 10-k that mylan’s commercial rights in bystolic were terminated as a result of the amendment d termination of the agreement agreement and amendment on date forest purchased from janssen all the patents that were subject_to the agreement in exchange for dollar_figure million on the same date janssen forest and mylan executed a termination agreement pursuant to which the agreement the agreement and the amendment were terminated forest did not pay any additional consideration to mylan in connection with the termination agreement discussion i legal standard for summary_judgment either party may move for summary_judgment on all or some of the legal issues in dispute see rule a summary_judgment expedites litigation and avoids unnecessary and expensive trials see 119_tc_252 summary_judgment may be granted with respect to all or any part of the issues if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the moving party bears the burden of proving the absence of any genuine issue of material fact and factual inferences are drawn in a manner most favorable to the party opposing summary_judgment see craig v commissioner t c pincite if there exists any reasonable doubt as to the facts at issue the motion must be denied sundstrand corp v commissioner t c pincite ii danielson_rule and transfers of intellectual_property first we address the interplay between the danielson_rule articulated in 378_f2d_771 3d cir vacating and remanding 44_tc_549 and transfers of intellectual_property because these cases are appealable to the u s court_of_appeals for the third circuit absent a stipulation of the parties to the contrary we follow the precedent of that court 54_tc_742 aff’d 445_f2d_985 respondent’s primary argument is that we should hold petitioners liable for the federal_income_tax deficiencies solely on the reading of the contracts between janssen mylan and forest under the danielson_rule petitioners cite two cases decided by the court_of_appeals for the third circuit 261_f2d_162 3d cir and e i du pont de nemours co v united stat432_f2d_1052 3d cir in which the court_of_appeals held that the transfer of all substantial rights in a patent can result in a disposition for tax purposes qualifying the transferor for capital_gains_tax treatment while a transfer of anything less is called a license with proceeds taxed at ordinary_income tax_rates in both cases the court_of_appeals examined not only the terms of the contracts but also the intent of the parties and found that all substantial rights were transferred on the basis of these two cases petitioners invite us to decline to follow the danielson holding in the current cases for the reasons set forth below we see merck and e i du pont de nemours as consistent or compatible with the danielson_rule first we examine the history and the facts of all three cases the taxpayers in danielson sought to reform the terms of the contract they had entered into to allocate the consideration between the price of the stock and the covenant_not_to_compete differently in the tax_court opinion this court stated that it was not bound by the form of the transaction and should examine its substance instead danielson v commissioner t c pincite citing 324_us_331 and 293_us_465 at the same time the court acknowledged that it did not take the terms of the agreements lightly id pincite the court then analyzed the contract at issue in the light of the surrounding facts and held that the taxpayers had produced the strong_proof necessary to establish that the contractual allocation of the purchase_price did not reflect the agreement entered into by the parties id on appeal the court_of_appeals rejected the tax court’s reasoning and adopted the following rule_of law a party can challenge the tax consequences of his agreement as construed by the commissioner only by adducing proof which in an action between the parties to the agreement would be admissible to alter that construction or to show its unenforceability because of mistake undue influence fraud duress etc commissioner v danielson f 2d pincite the court_of_appeals reasoned that the trial courts are required to examine the substance of a transaction in cases where the commissioner attacks the formal agreement id pincite citing 324_us_331 and gregory v helvering u s at the same time because taxpayers can control what arrangements to make in the first place there is no disparity in allowing only the commissioner to challenge the contract while requiring taxpayers to be bound by the terms of their agreements id pincite among the reasons cited in support of the new rule the court_of_appeals stated that taxpayers’ attacks on their own agreements would nullify the reasonably predictable tax consequences of the agreement to the other party and the commissioner would be forced to litigate against both parties to the agreement to collect taxes properly due id the second line of cases deals with interpretation of contracts related to intellectual_property in merck a pre-danielson case the same court_of_appeals held that a transfer of all of the substantial rights in a patent would qualify the transferor for capital_gains treatment but a transfer of anything less is called a license with the proceeds subject_to ordinary_income tax_rates merck f 2d pincite the court noted that the terms of the agreement between the parties did not preclude the taxpayer from claiming that the transaction was anything more than a license id the contract between the parties was drafted as a license but transferred the exclusive rights to make use and sell one of the claims for a chemical compound within a patent the court_of_appeals concluded that such an agreement despite being structured by the parties as a license in fact was an assignment of a patent which would qualify as a disposition of intangible_property for tax purposes id pincite another case e i du pont de nemours was decided post-danielson and dealt with an issue similar to that in merck whether a license agreement assigning rights in certain patents should be treated as a disposition for tax purposes in that case the parties to the license agreement chose a specific legal form for their arrangement because of brazil’s antitrust regulations the court_of_appeals applied the same test it had used in merck to the facts in e i du pont de nemours but clarified that to determine whether the parties transferred all of the substantial rights the court should look at whether the transferor retained any rights which in the aggregate have substantial value e i du pont de nemours f 2d pincite the court_of_appeals then determined that the agreement between the parties should be interpreted as a transfer qualifying for capital_gains treatment id pincite8 the court further stated that the wording and precise terms of the agreements did not control the outcome so long as the agreement transferred exclusive rights for the full life of the patent id pincite petitioners urge us to apply the holdings of merck and e i du pont de nemours in the current cases respondent argues that these holdings are inconsistent with the holding in danielson as well as the holding of commissioner v nat’l alfalfa dehydrating milling co u s affirming the principle that while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not respondent suggests we should forgo the analysis outlined in merck and e i du pont de nemours and decide these cases on the plain language of the contract under danielson we do not see the inconsistency here in danielson a taxpayer sought to change the tax consequences of a transaction by challenging the validity of the underlying contract’s terms specifically allocation of consideration between the sale of stock and the covenant_not_to_compete because the taxpayer believed these terms did not reflect the agreement of the parties in merck and e i du pont de nemours the taxpayers did not seek to alter or challenge the agreements in question instead the taxpayers disagreed with the commissioner’s interpretation of those contracts and characterization of the related payments for tax purposes here unlike in danielson petitioners do not seek to change the tax consequences of the transaction by challenging the underlying agreements and reforming the contractual terms on the record before us the facts here resemble those in merck and e i du pont de nemours the question presented here is a question of proper tax characterization of the proceeds of valid and enforceable when this court was presented with similar arguments in 60_tc_969 the court declined to follow the rule articulated in 378_f2d_771 3d cir vacating and remanding 44_tc_549 and explained as follows the short answer to both of the above arguments is that neither the petitioners nor this court is attempting to vary the terms of the written_agreement we are simply trying to determine the tax consequences that flow from the agreement entered into by the parties in doing so we are not bound by the descriptive terminology used in the agreement if the clear substantive purport of the agreement viewed as a whole classifies the transaction differently than the labels used by the draftsman we note that 261_f2d_162 3d cir and e i du pont de nemours co v united stat432_f2d_1052 3d cir are factually different from the cases here because the issue the court_of_appeals addressed was whether a license contract in fact was an assignment of patent rights giving rise to capital_gains treatment of the proceeds here we are dealing with a transfer of rights in a license consequently these cases are persuasive for us but not binding under the golsen_rule see 54_tc_742 aff’d 445_f2d_985 10th cir contracts and we are mindful that the commissioner and taxpayers often disagree on this issue thus bearing in mind the weight of the principles articulated in danielson and nat’l alfalfa dehydrating milling co we decide first whether interpretation of the contracts in question precludes the finding that contrary to respondent’s argument there was a disposition of property taxable as capital_gains in that regard we find the reasoning of the court_of_appeals in merck and e i du pont de nemours persuasive and we will use similar principles in considering this motion for summary_judgment iii contract interpretation principles the law of the state of new york which governs the agreement and the amendment suggests the following principles applicable to contract interpretation and construction under new york law the cardinal rule in the interpretation of contracts is that courts should ascertain the intent of the parties to draw a parallel to taxation of real_property transactions we are dealing with the issue similar to whether the agreements as drafted represent a sublease or a lease assignment see eg rochester dev corp v commissioner tcmemo_1977_307 holding that a lease in form was actually a sale for income_tax purposes this court has previously held that the sale of all the rights a taxpayer held in a patent license may qualify for capital_gains treatment 55_tc_840 and give effect to it see eg greenfield v philles records inc n e 2d n y when parties set down their agreement in a clear complete and unambiguous document their writing should be enforced according to the plain meaning of its terms see id r s assocs v new york job dev auth n e 2d n y when a contract is unambiguous no extrinsic evidence may be considered and the interpretation of a contract presents a question of law greenfield n e 2d pincite however if the contract is ambiguous or susceptible of more than one construction courts may consider extrinsic evidence to ascertain the intent of the parties see id which may present a court with a question of fact inappropriate to be resolved on a motion for summary_judgment leon v lukash n y s 2d app div iv analysis of the agreement and the amendment the parties in these cases do not dispute that the agreement between mylan and forest was a grant of a sublicense to the license rights mylan had under the agreement with janssen however the parties dispute the effect of the amendment respondent took the position in the notice_of_deficiency and on brief that the proceeds mylan received under the amendment should be characterized as royalties for_the_use_of the sublicense taxed at ordinary_income tax_rates on the basis of the plain language of the agreements respondent argues that there was no disposition of licensing rights under the amendment and its effect was just to accelerate license fees and royalty payments petitioners in turn argue that although the agreement was a grant of a sublicense to forest the effect of the amendment was to terminate mylan’s commercial rights in nebivolol and transfer them to forest petitioners contend that mylan retained only certain ministerial functions under the amendment related to performance of its obligations under the agreement with janssen thus petitioners argue there was a disposition of intellectual_property which should qualify for capital_gains treatment because mylan sold substantially_all of its rights in nebivolol under the agreement as a preliminary matter we observe that the agreement did not preclude mylan’s completely disposing of its rights in nebivolol by assigning those rights to a third party we agree with the parties that the agreement was a grant of a sublicense many factors support this conclusion first the parties to the agreement chose to structure it as a grant of an exclusive sublicense to forest second mylan obtained a written consent from janssen to a grant of the sublicense under the agreement not an assignment mylan retained significant rights related to nebivolol including the right to participate in the joint development committee and control major decisions related to the commercial use of nebivolol mylan remained responsible for purchasing the compound from janssen importing it and making all of the required_payments under the agreement mylan was also responsible for production of the nebivolol-containing products in the united_states and canada during the period necessary for forest to get its own_production facilities up and running another important factor that indicates that the agreement was a sublicense not an assignment is the term of the agreement and termination provisions while the original license to nebivolol under the agreement expired only when the last of the patents under the license expired the agreement was to remain in effect until mylan and forest ceased to sell develop and commercialize nebivolol-containing products in the united_states or canada forest retained a right to terminate the agreement at any time if it reasonably believed that safety or efficacy issues were likely to negatively affect regulatory approvals or commercial use of the nebivolol-containing products overall the agreement seems to be a product of careful negotiations between mylan and forest and is consistent with the intent of the parties at the time as described in petitioners’ filings the closing agreements between mylan and the irs also seem to be consistent with this interpretation because they defer inclusion in income of payments from forest as payments for the use including under a license of intellectual_property our reading of the amendment however paints a different picture respondent suggests that we ignore any extrinsic evidence and interpret the amendment by looking only at its plain language respondent argues that because mylan and forest two publicly traded corporations did not structure the amendment as an assignment or disposition of license rights and did not request additional approvals for such an assignment from janssen they must have intended the transaction to merely accelerate the payments under the agreement without changing its nature as a sublicense petitioners’ arguments however point us to a conclusion that the amendment is not so unambiguous as respondent wants us to think first petitioners point out in their briefs and affidavits filed in support thereof that in the pharmaceutical industry terms such as exclusive license or exclusive sublicense often indicate a disposition of intellectual_property when coupled with we note that the closing agreements between mylan and the irs covered only two payments received by mylan under agreement the dollar_figure million upfront payment and a dollar_figure million hypertension treatment approval payment a transfer of substantially_all rights in such property see eg e i du pont de n432_f2d_1052 261_f2d_162 we also observe that the amendment indeed transferred additional rights to nebivolol to forest to the exclusion of mylan this makes the agreement as amended ambiguous on its face because the plain language of the contract is susceptible to more than one interpretation see greenfield n e 2d pincite when the terms of a contract are ambiguous we look to extrinsic evidence to ascertain the intent of the parties see id here we interpret the facts in the light favorable to petitioners as the party opposing the motion for summary_judgment see craig v commissioner t c pincite petitioners state that by the time of the amendment mylan had significant business reasons to sell its rights in nebivolol specifically mylan needed cash after acquiring another company and wanted to limit its risk with respect to the future success of nebivolol both mylan and forest indicated in their press releases and the filings with the sec that mylan’s commercial rights with respect to nebivolol were terminated by the amendment petitioner also asserts that any remaining rights mylan may have had under the agreement as amended were of no substantial value to mylan thus satisfying the test for a disposition outlined by the court_of_appeals in e i du pont de nemours there are however many unanswered questions that preclude resolving the issue of whether mylan disposed of its rights in nebivolol in or in when janssen forest and mylan executed the termination agreement with respect to the agreement and agreement as amended because there are substantial unresolved questions of fact in these cases respondent’s motion for summary_judgment will be denied v conclusion for the reasons set forth above respondent’s motion will be denied an appropriate order will be issued
